El Juez Asociado Se. Aldeey,
emitió la opinión del tribunal.
En este pleito se reclama el pago de tres mil dólares en virtud de un pagaré cuyo vencimiento era el 18 de octubre de 1921. Compareció el demandado Miguel Maldonado ante la corte alegando que le había sido embargado en este pleito ga-nado vacuno, caballar, varios carros y un coche de su propiedad que servían de garantía a un préstamo agrícola a favor de José Yaledón por la cantidad de siete mil dólares que el compare-ciente suscribió el día 17 de octubre de 1921 y que vencerá el 15 de octubre de 1927, sin estar satisfecho en la actualidad, por lo que pidió a la corte que anulara el embargo trabado. Negada esta petición estableció el presente recurso de apela-ción exponiendo como único error el no haber dado la corte efecto alguno a la preferencia del crédito agrícola sobre los mencionados bienes embargados.
El derecho de prioridad que de acuerdo con la ley de préstamos agrícolas de 10 de marzo de 1904 pueda tener José Yaledón por virtud de su crédito agrícola sobre los bienes embargados en este pleito, a él correspondería ejercitarlo y no a su deudor Miguel Maldonado, por lo que no cometió la corte el error que se le atribuye por el apelante.
La resolución apelada debe ser confirmada.

Confirmada.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados "Wolf, Hutchison y Franco Soto.